Citation Nr: 1613259	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-46 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to July 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter was previously before the Board in July 2014, when it was remanded [by a Veterans Law Judge other than the undersigned] for additional development.  It is now assigned to the undersigned.


FINDING OF FACT

The Veteran is not shown to have had a right ear hearing loss disability during the pendency of this claim.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311   (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of this claims prior to its initial adjudication.  A December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, as well as how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records (STRs) have been secured.  He was afforded a VA examination in November 2014.  The report of that examination contains all findings necessary to properly adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks service connection for right ear hearing loss as due to his exposure to noise trauma in service.  The record shows that he served in the United States Navy as a power plant mechanic including on an aircraft carrier.  He also asserts that he spent considerable time on the flight deck.  The Board finds no reason to question his reports.  The RO has acknowledged that he was exposed to hazardous levels of noise in service, and his exposure to noise trauma in service is not in dispute.

The Veteran's STRS are silent for hearing loss.  They show that on induction his hearing was noted to be normal.  The record does not include a service separation examination report.  However, December 1981 audiometry (seven months prior to discharge) found all right ear puretone thresholds to be in the normal range (below 25 decibels).  

With his claim seeking service connection the Veteran had not presented any evidence of a current hearing loss disability, and the rating decision on appeal denied service connection on the basis that the disability was not shown.  After he initiated an appeal in the matter, he was scheduled for a VA examination in February 2013.  He failed to appear, and the RO continued the denial of service connection for hearing loss and tinnitus claims, and forwarded the case to the Board.  

In July 2014 written argument (found in Virtual VA) the Veteran's representative described what the Board (in the July 2014 remand) found was good cause for his failure to appear for examination.  The Board remanded the case for the examination to be rescheduled.

On a November 2014 VA audiological evaluation, the Veteran reported difficulty hearing television and conversations.  Audiometry revealed that puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
20
LEFT
20
15
5
10
20

Speech discrimination was 100 percent, in each ear.  The diagnoses were normal hearing in the right ear and sensorineural hearing loss in the left ear in the frequencies of 6000 Hertz and higher. 

An interim rating decision granted the Veteran service connection for tinnitus and left ear hearing loss, and continued the denial of service connection for right ear hearing loss.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has, or during the pendency of the claim/appeal has had, the disability for which service connection is sought (a right ear hearing loss disability).  

Hearing loss disability is defined in 38 C.F.R. § 3.385 and must be shown by controlled audiometry.  There is no audiometry in the record that shows or suggests that that the Veteran now has (or since he filed his claim has had) a hearing loss disability as defined in 38 C.F.R. § 3.385.  The only audiometry during the pendency of this claim (in November 2014) does not show such disability. While the Veteran is competent to report a perception of decreased hearing acuity, hearing loss disability must be established by controlled audiometry.  

As it is not shown that the Veteran has/or has had a right ear hearing loss disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a hearing loss disability, there is no valid claim of service connection for such disability.  See Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  [The Veteran is advised that future audiometry showing a hearing loss disability may be a basis for reopening this claim.]


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


